DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10 are pending.
Priority

    PNG
    media_image1.png
    144
    1051
    media_image1.png
    Greyscale
(filing receipt dated 10/13/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In line 2 of claim 5, the phrase “specifically is” was deleted and replaced by –comprising--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yue Xu on 3/25/2021.
Allowable Subject Matter
Claims 1-10 are allowed. The closest prior art to the instant invention are the teachings of: i) CN 106892808 (CN ‘808, published on 6/27/2017, of record in the IDS filed on 9/14/2020); ii) US 4326882 (‘882, published on 4/27/982, of record in the IDS filed on 9/14/2020); and iii) CN108424360 (CN ‘360, published on 8/21/2018).  
CN ‘808 teaches a process wherein a halogenated acetate (halocarboyxlic ester) and phenoxide are reacted under anhydrous conditions to form a phenoxyacetic acid salt, selectively chlorinating the salt, and then acidifying the resulting chlorinated phenoxyacetic acid salt to produce a compound of instant formula  (see whole document, particularly abstract, claims, and examples).  CN ‘808 does not teach or suggest that the same sequence of reactions can be carried out on a phenoxycarboxylic acid ester.
‘882 (see whole document, in particular abstract, claims, and example) teaches the following three step sequence of reactions for producing a trichlorinated phenoxy carboxylic acid compound (see col. 3): 
    PNG
    media_image2.png
    134
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    146
    344
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    256
    344
    media_image4.png
    Greyscale
.  However, the process of ‘882 is only directed toward producing 2,4,5-trichlorophenoxy compounds.  There is no teaching of suggestion of substiting phenol or o-cresol for the 2,5-dichlorophenol starting material and being able to selectively perform the same sequence of reactions to arrive at the instantly claimed product.
	CN ‘360 teaches reacting a halogenated acetate with phenolate under aqueous conditions to produce phenoxyacetate (phenoxycarboxylic ester), selectively chlorinating the phenoxyacetate, and then hydrolysing the chlorinated phenoxyacetate to arrive at the compound of instant formula I (see whole document, in particular abstract, claims, and examples). CN ‘360 does not teach or suggest that the first step can be carried out under anhydrous conditions using the one pot condensation conditions of instant step S1. 
	The Examiner further notes that none of the references additionally teaches all of the limitations of steps S1 or S2 as instantly claimed, even if the references teach analogous condensation or chlorination steps.   Therefore the prior art does not appear to fairly teach or suggest all of the elements of the instantly claimed process.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622